Pee Curiam.
Tbe appellant, R. L. Anderson, sets forth as follows tbe question involved: “Tbe only question involved in tbis appeal is whether the court committed an error in sustaining tbe demurrer ore terms of Gurney P. Hood, Commissioner of Banks to tbe grounds set out by R. L. Anderson, appellant, on bis appeal from a stock assessment on stock alleged to be owned by him in tbe Bank of Murphy.” We think tbe demurrer should have been overruled.
We have read tbe record thoroughly and think the demurrer should have been overruled. The complaint is not demurrable unless wholly insufficient. A demurrer admits all allegations in complaint. A demurrer admits relevant facts alleged and relevant inferences of fact deducible. A demurrer does not admit conclusions or inferences of law. Stepp v. Stepp, 200 N. C., 237; Andrews v. R. R., 200 N. C., 483; Shaffer v. Bank, 201 N. C., 415. A speaking demurrer is bad. Ellis v. Perley, 200 N. C., 403.
The answer is in the record, but cannot be considered. When filed and the facts are established on the hearing, questions would arise which we do not now consider. This is another question. As the case goes back for a hearing on its merits, we do not analyze the complaint, but think it sufficient on the question of stock assessment. The judgment below is
Reversed.